Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3	Claim 1, line 31 recites “initiate actions”. The specification is not clear on what the “actions” are. 4	Claims 2, 5 – 7, 9 – 11 are rejected for depending on claim 1, claims 3 and 4 are rejected for depending on claim 2, claim 8 is rejected for depending on claim 7.
5.	Claim 12, line 32 recites “initiate actions”. The specification is not clear on what the “actions” are.
6	Claims 13, 15 – 19 are rejected for depending on claim 1, claim 14 is rejected for depending on claim 13.
7	Claim 20, line 33 recites “initiate actions”. The specification is not clear on what the “actions” are.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8	Claims 1 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9	Claim 1, line 31 recites “initiate actions”. “initiate actions” is a vague and indefinite terminology.
10	Claims 2, 5 – 7, 9 – 11 are rejected for depending on claim 1, claims 3 and 4 are rejected for depending on claim 2, claim 8 is rejected for depending on claim 7.
11	Claim 12, line 32 recites “initiate actions”. “initiate actions” is a vague and indefinite terminology.
12	Claims 13, 15 – 19 are rejected for depending on claim 1, claim 14 is rejected for depending on claim 13.
13	Claim 20, line 33 recites “initiate actions”. “initiate actions” is a vague and indefinite terminology.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14	Claims 1 – 20 are rejected under 35 U.S.C. 101 because, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) series of steps and therefore is a process.

15	Specifically, representative claim 1 recites:
	“a system for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the system having a memory with stored data including trained neural network models, a transceiver to receive measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via an information network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type, the system comprising: a processor of a computer in communication with the information network, that is configured to apply an empirical mode decomposition to the voltage and current response waveform measurements to extract a dominant vibration mode and an associated derived waveform corresponding to the dominant vibration mode, and apply a Hilbert transform to the associated derived waveform to obtain a set of instantaneous and integral feature attributes; computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes; input the subsets of the instantaneous and integral feature attributes into the stored trained neural network model associated with the identified fault type, such that the trained neural network model outputs locational parameters, such that some locational parameters describe a relationship between one or more intelligent switch locations and an estimated fault location; determine a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; deliver, via the transceiver, the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the information network.”
16	Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. Claim 1 is  considered to be in a statutory category (machine)
17	The limitation of “the system having a memory with stored data including trained neural network models, a transceiver to receive measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via an information network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, “the system having a memory with stored data including trained neural network models” constitutes performing a mathematical or mental step, and nothing in the claim element precludes the step from practically being performed by pen and paper. Similarly, the limitation of “a transceiver to receive measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via an information network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps.
18	Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
For example, the highlighted limitation/steps are treated by the Examiner as belonging to mental process grouping or mathematical grouping or the combination of both groupings.
19	Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprise the following additional element: (Side Note: duplicated elements may have not been repeated)
a system for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the system having a memory with stored data including trained neural network models, a transceiver to receive measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via an information network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type,
determine a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; 
deliver, via the transceiver, the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the information network.
20	The additional element “a system for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the system having a memory with stored data including trained neural network models, a transceiver to receive measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via an information network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.

21	The additional element “determine a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system;” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
16.	The additional element “deliver, via the transceiver, the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the information network.” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
22	In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
23	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the limitations – “a system for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the system having a memory with stored data including trained neural network models, a transceiver to receive measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via an information network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type”, 
“determine a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; deliver, via the transceiver, the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the information network” are well understood, routine and conventional elements in the art that cover the process of necessary data gathering as recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
24	Claims 2 – 11 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea.

25	Specifically, representative claim 12 recites:
26	“a method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/ current transient response waveforms and a fault type, the method comprising: using a hardware processor of a computer in communication with the network, the hardware processor is configured for applying an empirical mode decomposition to the voltage and current response waveform measurements to extract a dominant vibration mode and an associated derived waveform corresponding to the dominant vibration mode; applying a Hilbert transform to the associated derived waveform to obtain a set of instantaneous and integral feature attributes; computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes; inputting the subsets of the instantaneous and integral feature attributes into the stored trained neural network model associated with the identified fault type, such that the trained neural network model outputs locational parameters, such that some locational parameters describe a relationship between one or more intelligent switch locations and an estimated fault location; determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.”
27	Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. Claim 12 considered to be in a statutory category (process).
28	The limitation of “the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/ current transient response waveforms and a fault type” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, “the method having a memory with stored data including trained neural network models” constitutes performing a mathematical or mental step, and nothing in the claim element precludes the step from practically being performed by pen and paper. Similarly, the limitation of “retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/ current transient response waveforms and a fault type” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps.
29	Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
For example, the highlighted limitation/steps are treated by the Examiner as belonging to mental process grouping or mathematical grouping or the combination of both groupings.
30	Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
31	The above claim comprise the following additional element: (Side Note: duplicated elements may have not been repeated)
a method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/ current transient response waveforms and a fault type,
determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; 
delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.
32	The additional element “a method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/ current transient response waveforms and a fault type,” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
33	The additional element “determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
34	The additional element “delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
35	In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
36	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the limitations – “a method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/ current transient response waveforms and a fault type”, “determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network” are well understood, routine and conventional elements in the art that cover the process of necessary data gathering as recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
37	Claims 13 – 19 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea.
38	Specifically, representative claim 20 recites:
39	“A non-transitory computer readable storage medium embodied thereon a program executable by a computer for performing a method, the method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type, the method comprising: using a processor of a computer in communication with the network, the processor is configured for applying an empirical mode decomposition to the voltage and current response waveform measurements to extract a dominant vibration mode and an associated derived waveform corresponding to the dominant vibration mode; applying a Hilbert transform to the associated derived waveform to obtain a set of instantaneous and integral feature attributes; computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes; inputting the subsets of the instantaneous and integral feature attributes into the stored trained neural network model associated with the identified fault type, such that the trained neural network model outputs locational parameters, such that some locational parameters describe a relationship between one or more intelligent switch locations and an estimated fault location; determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.”
40	Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. Claim 20 considered to be in a statutory category (machine).
41	The limitation of “the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps. That is, “the method having a memory with stored data including trained neural network models” constitutes performing a mathematical or mental step, and nothing in the claim element precludes the step from practically being performed by pen and paper. Similarly, the limitation of “retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts and/or mental steps.
42	Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
For example, the highlighted limitation/steps are treated by the Examiner as belonging to mental process grouping or mathematical grouping or the combination of both groupings.
43.	Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
44	The above claim comprise the following additional element: (Side Note: duplicated elements may have not been repeated)
a method, the method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type,
determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; 
delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.
45	The additional element “a method, the method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type,” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
46	The additional element “determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system;” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
47 	The additional element “delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.” is a necessary data gathering process and only adds to an insignificant solution activity to the judicial exception.
48	In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

49	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the limitations – “a method, the method for identifying a fault condition in an Ungrounded Electrical Distribution (UED) system, the method having a memory with stored data including trained neural network models, and retrieves measurements with instantaneous values and effective values associated when a fault event is identified, from intelligent switches installed in the UED system, via a network in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms and a fault type,”, “determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system; delivering the determined fault location point associated with the fault condition in UED system to operators, to initiate actions associated with the determined fault location point via the network.” are well understood, routine and conventional elements in the art that cover the process of necessary data gathering as recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

50	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0293032 A1) (herein after Wang) in view of Huang et al (US 2007/0078611 A1) (herein after Huang), and further in view of TANG et al (US 2016/0041216 A1) (herein after TANG).

	Regarding Claim 1, Wang teaches, a system (Fig. 1, embodiment 100 of a power distribution grid) for identifying a fault condition (Fig. 3, ¶ 0062 an abnormal condition (e.g., fault)) in an Ungrounded Electrical Distribution (UED) system (Fig. 1, ¶ 0003 underground cables), the system having a memory (Fig. 12, ¶ 0119 a memory 1210) with stored data including trained neural network models (Fig. 2, ¶ 0046 classifier 206 may comprise of a neural network model), a transceiver (Fig. 11, ¶ 0102 measurement device 1120) to receive measurements with instantaneous values and effective values (Fig. 11, ¶ 0102: power flows, voltage, current, harmonic distortion, frequency, real and reactive power, power factor, fault current, and phase angles) associated when a fault event is identified, from intelligent switches (Fig. 1, ¶ 0042 PMUs 120 and/or Digital Fault Recorders ("DFRs") 130) installed in the UED system, via an information network (Fig. 3, ¶ 0051 wireline or wireless communication) in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms (Fig. 1, ¶ 0037 Thus, PMUs may capture dynamic and transient events) and a fault type (Fig. 1, ¶ 0042 Varying types of disturbances), the system comprising: a processor (Fig. 3, processor 330) of a computer in communication with the information network, — input the subsets of the instantaneous and integral feature attributes into the stored trained neural network model associated with the identified fault type (Fig. 3, ¶ 0050: Detector 302 — digital inputs), such that the trained neural network model outputs locational parameters (Fig. 3, ¶ 0055: Training data conditioner 314 may perform time alignment for data from — locations with different time zones), such that some locational parameters describe a relationship between one or more intelligent switch locations and an estimated fault location (Fig. 3, ¶ 0062: Report generator 326 may also generate alarms indicating an abnormal condition e.g., fault); determine a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system (Fig. 8, ¶ 0098: EFSMS module 810 may help the operator quickly identify the fault location; Fig. 11, ¶ 0107: component 1110 may be employed to facilitate generation of topology data); deliver, via the transceiver, the determined fault location point associated with the fault condition in UED system to operators (Fig. 3, ¶ 0062: a user), to initiate actions associated with the determined fault location point via the information network. (Fig. 3, ¶ 0062: Report generator 326 may generate reports relating to status information relating to the power system component(s), on command (e.g., from a user).)
	Wang fails to teach, — a processor of a computer — that is configured to apply an empirical mode decomposition to the voltage and current response waveform measurements to extract a dominant vibration mode and an associated derived waveform corresponding to the dominant vibration mode, and apply a Hilbert transform to the associated derived waveform to obtain a set of instantaneous and integral feature attributes; computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes;—.
 	In analogous art, Huang teaches, — a processor of a computer (Fig. 1, general purpose computer) — that is configured to apply an empirical mode decomposition (Fig. 1, ¶ 0031: IMFs may be extracted from the data step 104, e.g., using the Hilbert Huang Transform (HHT) in Empirical Mode Decomposition (EMD)) to the voltage and current response waveform measurements to extract a dominant vibration mode (Fig. 3H, ¶ 0036: the eighth component of FIG. 3H is the most energetic component) and an associated derived waveform (Fig. 3, ¶ 0036: IMF components) corresponding to the dominant vibration mode, and apply a Hilbert transform to the associated derived waveform (Fig. 1, ¶ 0031: A nonlinearity indicator may be identified in step 114) to obtain a set of instantaneous and integral feature attributes (Fig. 11B, ¶ 0046: instantaneous frequency extracted using the TEO 180, NHHT 182); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by combining the processor taught by Wang the processor taught by Huang to achieve the predictable result of using a Hilbert transform to isolate unstable vibrations that detect faults. [Huang: [0032]]
	Wang in view of Huang fail to teach, — computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes —.
	In analogous art, TANG teaches, — computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes (Fig. 12, ¶ 0186 calculate further the transient state waveform similarity), at a pre-fault time period (Fig. 12, ¶ 0186: the before fault locations) to obtain a subset of pre-fault feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity), at a fault inception time period (Fig. 12, ¶ 0186 ; Examiner interpretation:  the computation of the before fault and after fault locations inherently include the fault inception time period) to obtain a subset of fault inception feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity), and at a post-fault time period (Fig. 12, ¶ 0186: the after fault locations) to obtain a subset of fault inception feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Huang by combining the processor taught by Wang in view of Huang with processing device 208 taught by TANG to achieve the predictable result of locating a fault on a power line in a timely accurately. [TANG: [0052]]

51	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0293032 A1) (herein after Wang) in view of Huang et al (US 2007/0078611 A1) (herein after Huang), and further in view of TANG et al (US 2016/0041216 A1) (herein after TANG)

	Regarding Claim 12, Wang teaches, a method (Fig. 1, claim 1: a method for monitoring a power substation asset) for identifying a fault condition (Fig. 3, ¶ 0062 an abnormal condition (e.g., fault)) in an Ungrounded Electrical Distribution (UED) system (Fig. 1, ¶ 0003 underground cables), the method having a memory (Fig. 12, ¶ 0119 a memory 1210) with stored data including trained neural network models (Fig. 2, ¶ 0046 classifier 206 may comprise of a neural network model), and retrieves measurements with instantaneous values and effective values (Fig. 11, ¶ 0102: power flows, voltage, current, harmonic distortion, frequency, real and reactive power, power factor, fault current, and phase angles) associated when a fault event is identified, from intelligent switches  (Fig. 1, ¶ 0042 PMUs 120 and/or Digital Fault Recorders ("DFRs") 130) installed in the UED system, via a network (Fig. 3, ¶ 0051 wireline or wireless communication) in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms (Fig. 1, ¶ 0037 Thus, PMUs may capture dynamic and transient events) and a fault type (Fig. 1, ¶ 0042 Varying types of disturbances), the method comprising: using a hardware processor (Fig. 1, ¶ 0042 Varying types of disturbances) of a computer in communication with the network, —; inputting the subsets of the instantaneous and integral feature attributes into the stored trained neural network model associated with the identified fault type (Fig. 3, ¶ 0050: Detector 302 — digital inputs), such that the trained neural network model outputs locational parameters (Fig. 3, ¶ 0055: Training data conditioner 314 may perform time alignment for data from — locations with different time zones), such that some locational parameters describe a relationship between one or more intelligent switch locations and an estimated fault location (Fig. 3, ¶ 0062: Report generator 326 may also generate alarms indicating an abnormal condition e.g., fault); determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system (Fig. 8, ¶ 0098: EFSMS module 810 may help the operator quickly identify the fault location; Fig. 11, ¶ 0107: component 1110 may be employed to facilitate generation of topology data); delivering the determined fault location point associated with the fault condition in UED system to operators (Fig. 3, ¶ 0062: a user), to initiate actions associated with the determined fault location point via the network. (Fig. 3, ¶ 0062: Report generator 326 may generate reports relating to status information relating to the power system component(s), on command (e.g., from a user).)
	Wang fails to teach, — using a hardware processor — of a computer in communication with the network, the hardware processor is configured for applying an empirical mode decomposition to the voltage and current response waveform measurements to extract a dominant vibration mode and an associated derived waveform corresponding to the dominant vibration mode; applying a Hilbert transform to the associated derived waveform to obtain a set of instantaneous and integral feature attributes; computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes;—.
	In analogous art, Huang teaches, using a hardware processor (Fig. 1, general purpose computer) —, the hardware processor is configured for applying an empirical mode decomposition (Fig. 1, ¶ 0031: IMFs may be extracted from the data step 104, e.g., using the Hilbert Huang Transform (HHT) in Empirical Mode Decomposition (EMD)) to the voltage and current response waveform measurements to extract a dominant vibration mode (Fig. 3H, ¶ 0036: the eighth component of FIG. 3H is the most energetic component) and an associated derived waveform (Fig. 3, ¶ 0036: IMF components) corresponding to the dominant vibration mode; applying a Hilbert transform to the associated derived waveform (Fig. 1, ¶ 0031: A nonlinearity indicator may be identified in step 114) to obtain a set of instantaneous and integral feature attributes; (Fig. 11B, ¶ 0046: instantaneous frequency extracted using the TEO 180, NHHT 182) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by combining the processor taught by Wang the processor taught by Huang to achieve the predictable result of using a Hilbert transform to isolate unstable vibrations that detect faults. [Huang: [0032]]
	Wang in view of Huang fail to teach, — computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes; —.
	In analogous art, TANG teaches, — computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes (Fig. 12, ¶ 0186 calculate further the transient state waveform similarity), at a pre-fault time period (Fig. 12, ¶ 0186: the before fault locations) to obtain a subset of pre-fault feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity), at a fault inception time period (Fig. 12, ¶ 0186 ; Examiner interpretation:  the computation of the before fault and after fault locations inherently include the fault inception time period) to obtain a subset of fault inception feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity), and at a post-fault time period (Fig. 12, ¶ 0186: the after fault locations) to obtain a subset of fault inception feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Huang by combining the processor taught by Wang in view of Huang with processing device 208 taught by TANG to achieve the predictable result of locating a fault on a power line in a timely accurately. [TANG: [0052]]

52	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0293032 A1) (herein after Wang) in view of Huang et al (US 2007/0078611 A1) (herein after Huang), and further in view of TANG et al (US 2016/0041216 A1) (herein after TANG)

	Regarding Claim 20, Wang teaches, a non-transitory computer readable storage medium (Fig. 12, ¶ 0119 a memory 1210) embodied thereon a program executable by a computer for performing a method (Fig. 1, claim 1: method for monitoring a power substation asset), the method for identifying a fault (Fig. 3, ¶ 0062 an abnormal condition (e.g., fault)) condition in an Ungrounded Electrical Distribution (UED) system (Fig. 1, ¶ 0003 underground cables), the method having a memory with stored data including trained neural network models (Fig. 2, ¶ 0046 classifier 206 may comprise of a neural network model), and retrieves measurements with instantaneous values and effective values (Fig. 11, ¶ 0102: power flows, voltage, current, harmonic distortion, frequency, real and reactive power, power factor, fault current, and phase angles) associated when a fault event is identified, from intelligent switches  (Fig. 1, ¶ 0042 PMUs 120 and/or Digital Fault Recorders ("DFRs") 130) installed in the UED system, via a network (Fig. 3, ¶ 0051 wireline or wireless communication) in communication with the UED system, such that the intelligent switches determine measured voltage/current transient response waveforms (Fig. 1, ¶ 0037 Thus, PMUs may capture dynamic and transient events) and a fault type (Fig. 1, ¶ 0042 Varying types of disturbances), the method comprising: using a processor (Fig. 3, processor 330) of a computer in communication with the network, —; inputting the subsets of the instantaneous and integral feature attributes into the stored trained neural network model associated with the identified fault type (Fig. 3, ¶ 0050: Detector 302 — digital inputs), such that the trained neural network model outputs locational parameters (Fig. 3, ¶ 0055: Training data conditioner 314 may perform time alignment for data from — locations with different time zones), such that some locational parameters describe a relationship between one or more intelligent switch locations and an estimated fault location (Fig. 3, ¶ 0062: Report generator 326 may also generate alarms indicating an abnormal condition e.g., fault); determining a fault section, a fault line segment and a fault location point using the locational parameters with a topology connectivity analysis of the UED system (Fig. 8, ¶ 0098: EFSMS module 810 may help the operator quickly identify the fault location; Fig. 11, ¶ 0107: component 1110 may be employed to facilitate generation of topology data); delivering the determined fault location point associated with the fault condition in UED system to operators (Fig. 3, ¶ 0062: a user), to initiate actions associated with the determined fault location point via the network. (Fig. 3, ¶ 0062: Report generator 326 may generate reports relating to status information relating to the power system component(s), on command (e.g., from a user).)
	Wang fails to teach, — the processor is configured for applying an empirical mode decomposition to the voltage and current response waveform measurements to extract a dominant vibration mode and an associated derived waveform corresponding to the dominant vibration mode; applying a Hilbert transform to the associated derived waveform to obtain a set of instantaneous and integral feature attributes; computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes, at a pre-fault time period to obtain a subset of pre-fault feature attributes, at a fault inception time period to obtain a subset of fault inception feature attributes, and at a post-fault time period to obtain a subset of fault inception feature attributes; —
	In analogous art, Huang teaches, — the processor (Fig. 1, general purpose computer) is configured for applying an empirical mode decomposition (Fig. 1, ¶ 0031: IMFs may be extracted from the data step 104, e.g., using the Hilbert Huang Transform (HHT) in Empirical Mode Decomposition (EMD)) to the voltage and current response waveform measurements to extract a dominant vibration mode (Fig. 3H, ¶ 0036: the eighth component of FIG. 3H is the most energetic component) and an associated derived waveform (Fig. 3, ¶ 0036: IMF components) corresponding to the dominant vibration mode; applying a Hilbert transform to the associated derived waveform (Fig. 1, ¶ 0031: A nonlinearity indicator may be identified in step 114) to obtain a set of instantaneous and integral feature attributes (Fig. 11B, ¶ 0046: instantaneous frequency extracted using the TEO 180, NHHT 182); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by combining the processor taught by Wang the processor taught by Huang to achieve the predictable result of using a Hilbert transform to isolate unstable vibrations that detect faults. [Huang: [0032]]
	In analogous art, TANG teaches, —computing corresponding time relationships of subsets from the set of instantaneous and integral feature attributes (Fig. 12, ¶ 0186 calculate further the transient state waveform similarity), at a pre-fault time period (Fig. 12, ¶ 0186: the before fault locations) to obtain a subset of pre-fault feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity), at a fault inception time period (Fig. 12, ¶ 0186 ; Examiner interpretation:  the computation of the before fault and after fault locations inherently include the fault inception time period) to obtain a subset of fault inception feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity), and at a post-fault time period (Fig. 12, ¶ 0186: the after fault locations) to obtain a subset of fault inception feature attributes (Fig. 12, ¶ 0186: transient state waveform similarity); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Huang by combining the processor taught by Wang in view of Huang with processing device 208 taught by TANG to achieve the predictable result of locating a fault on a power line in a timely accurately. [TANG: [0052]]

Allowable Subject Matter
	Claims 2 — 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 and 101 rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
53	Claims 13 — 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 and 101 rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
54	Claims 3 and 4 are objected to due to their dependency on claim 2; claim 8 is objected to due to its dependency on claim 7.
52.	Claim 14 is objected to due to its dependency on claim 13.

55	Regarding claim 5, Parlos et al (US 2003/0067277 A1) teaches, (fault indicators SQS(1) and r–QS(k) are generated by a windowed root-mean-square (RMS) calculation.)
Parlos et al fails to teach, wherein the effective values include Root Mean Square (RMS) values sampled at a rate that is less than an instantaneous values sample rate, such that the effective values are measurements used to represent system steady-state behaviors, and employed to determine whether there is a fault condition in the UED system.

56	Regarding claim 9. O'Sullivan et al (US 2011/0031977 A1) teaches, (the line impedance is complex (resistive, inductive capacitive)) O'Sullivan et al fails to teach,  wherein three locational parameters are used to describe the relative distances from the fault point to an intelligent switch, including an equivalent square root of resistance- inductance product, an equivalent inductance, and an equivalent square root of inductance-capacitance product, which are determined based on distributed resistances, inductances and capacitances for all line segments on a shortest path from the fault point to the intelligent switch.

57	Regarding claim 16. O'Sullivan et al (US 2011/0031977 A1) teaches, (the line impedance is complex (resistive, inductive capacitive)) O'Sullivan et al fails to teach, wherein three locational parameters are used to describe the relative distances from the fault point to an intelligent switch, including an equivalent square root of resistance- inductance product, an equivalent inductance, and an equivalent square root of inductance-capacitance product, which are determined based on distributed resistances, inductances and capacitances for all line segments on a shortest path from the fault point to the intelligent switch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866